Case 3:19-cr-00233-JM Document 149 Filed 03/19/21 Pa elD.579_ Page 1 ot2 |
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations Fone

 

   
  
  
   

 

 

UNITED STATES DISTRICT CURT MAR 19 202 |

B (CT COURT
mero CALIFORNIA

UNITED STATES OF AMERICA _ JUDGMENT IN A Gr MIINAL CASE DEPUTY
(For Revocation of Probat on or Supervised
Vv (For Offenses Committed On or After:

JONATHAN GARCIA (2)

 

 

Case Number: 3:19-CR-00233-JM

Michelle Cynthia Angeles
Defendant's Attorney

REGISTRATION NO. 81880-298

C] -

THE DEFENDANT:

] admitted guilt to violation of allegation(s) No. 13°

[1 was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 . Committed a federal, state or local offense

Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT {8 ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

_ March 19, 202]

Date of Imposition of Sentence

HOW JEFEREY/). MILLER
UN&ED STATES DISTRICT JUDGE

 
Case 3:19-cr-00233-JM Document 149 Filed-03/19/21 PagelD.580 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JONATHAN GARCIA (2) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00233-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Seven (7) months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

og

The defendant is remanded to the custody of the United States Marshal. -

The defendant shall surrender to the United States Marshal for this district:
Cet A.M. on

 

QO as notified by the United States Marshal.

qn _ The defendant shall surrender for service of sentence.at the institution designated by the Bureau of
Prisons: .

1 onor before
Li as notified by the United States Marshal.
LI] as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
at | , witha certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-00233-JM

 
